DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, the limitation “determining a plausibility of at least one record of measurement data, and/or a plausibility of at least one label, based at least in part on a comparison with at least one other record of measurement data, with at least one other label, and/or with additional information about the industrial equipment, and/or about the industrial plant where the industrial equipment resides, and/or about the process” recite mental processes. As described in the Specification [0021], and [0030] encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite “obtaining a plurality of records of measurement data that correspond to a variety of operating situations and a variety of conditions; obtaining, for each record of measurement data, a label that represents a condition in the operating situation characterized by the record of measurement data;” These limitations merely add insignificant extra-solution activity to the judicial exception because they claim mere data gathering. The claims recite “training a machine-learning model to assess at least one condition of industrial equipment, and/or at least one condition of a process running in an industrial plant, based on measurement data gathered by a plurality of sensors,” and “and in response to the plausibility meeting at least one predetermined criterion, including the record of measurement data and the label in a set of training data on which the machine- learning model is to be trained.” Using a machine learning algorithm and training data for this purpose is akin to using a processor. Machine learning algorithm and training data is recited at a high level of generality and they are generic computing components that do not integrate the invention into a practical application nor do they amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “obtain” limitations do not amount to significantly more than the judicial exception because they are well-understood, routine, and conventional (See MPEP 2106.05(d) – receiving or transmitting data over a network.). Accordingly, the claims are not patent eligible.
Claims 2-9 and 20-25 depend on claim 1 and do not contain additional limitations that integrate the recited judicial exception into a practical application or adds an inventive concept to the claim so that the claim as a whole amounts to significantly more than the recited exception.

Regarding Claim 10, the limitation “assessing at least one condition of industrial equipment, and/or at least one condition of a process running in an industrial plant, based on measurement data gathered by a plurality of sensors” recites a mathematical concept. As described in the Specification [0034] the limitations encompass performing arithmetic calculations.
If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
the limitation “determining, for each of the trained machine-learning models, a figure of fitness to assess a situation described by the record of measurement data” recite mental processes. As described in the Specification [0041], and [0043] encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
the limitation “selecting at least one trained machine-learning model whose figure of fitness meets a predetermined criterion” recite mental processes. As described in the Specification [0041] encompasses the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite “mapping the record of measurement data to a sought condition using the at least one selected trained machine-learning model.” The limitation does not integrate the invention into a practical application because it’s just “applying” the abstract idea. It can also be viewed as generally linking the use of the judicial exception to a technological environment.  Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “mapping” limitation does not amount to significantly more than the judicial exception because they are well-understood, routine, and conventional (See MPEP 2106.05(d) – receiving or transmitting data over a network.). Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of “mapping the record of measurement data” amounts to no more than just “applying” the abstract idea. Accordingly, the claims are not patent eligible.
Claims 11-19 depend on claim 10 and do not contain additional limitations that integrate the recited judicial exception into a practical application or adds an inventive concept to the claim so that the claim as a whole amounts to significantly more than the recited exception.

Claims 9, 21, 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) 9 does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is direct to data per se.
The claim(s) 21 does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is direct to signal per se and/or data per se.
The claim(s) 23 does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is direct to signal per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bickford (US20040002776A1 -hereinafter Bickford).
Regarding Claim 10, Bickford teaches:
A method for assessing at least one condition of industrial equipment, and/or at least one condition of a process running in an industrial plant (see [0015]; Bickford: “a method for determining asset status”. See [0057]; Bickford: “performing high sensitivity surveillance of a wide variety of assets including industrial, utility, business, medical, transportation, financial, and biological processes and apparatuses wherein such process and/or apparatus asset preferably has at least two distinct modes or domains of operation (e.g., transient and steady state modes or domains)”), based on measurement data gathered by a plurality of sensors (see [0091] and [0115]; Bickford: “surveillance of sensors”), the method comprising: 
obtaining at least one record of measurement data that describes an operating situation of the equipment, and/or of the process (see [0015]; Bickford: “acquiring a set of observed signal data values from an asset; ...determining at least one operating mode of the asset for the set of observed asset signals”); 
obtaining a plurality of trained machine-learning models that are each configured to map the record of measurement data to an indication of the condition (see [0015]; Bickford: ”creating an operating mode partitioned fault classification model comprised of a plurality of fault classification submodels”); 
determining, for each of the trained machine-learning models, a figure of fitness to assess a situation described by the record of measurement data (see [0015]; Bickford: ”fault classification submodels each having an asset operating mode associated thereto”); 
selecting at least one trained machine-learning model whose figure of fitness meets a predetermined criterion (see [0015]; Bickford:” selecting at least one fault classification submodel from the operating mode partitioned fault classification model as a function of at least the one determined operating mode”); and 
mapping the record of measurement data to a sought condition using the at least one selected trained machine-learning model (see [0015]; Bickford: ”using at least the one fault indication and at least the one selected fault classification submodel for classifying faults for performing asset surveillance.”).

Regarding Claim 11, Bickford teaches all the limitations of claim 10 above, Bickford further teaches wherein the determining the figure of fitness comprises: 
determining a measure for a quality of the measurement data, and/or for a type and/or a strength of any disturbances contained therein (see [0063]; Bickford: “Still referring to FIG. 2, the operating mode determination procedure 26 used to classify each observation included in the training data set 24 may be, in general, performed using any method suitable for determining the operating mode of the asset 12 given an observation or series of observations therefrom. Methods suitable for the operating mode determination procedure 26 include, but are not limited to, a plurality of mathematical or logic sequence techniques, a plurality of expert system techniques, a plurality of fuzzy logic techniques, a plurality of determined similarity techniques, a plurality of clustering techniques, and a plurality of neural network techniques.”); and 
determining the figure of fitness for a trained machine-learning model based at least in part on the fitness of the trained machine-learning model to process measurement data that are of the quality, and/or that contain disturbances of the type and/or the strength (see [0064]; Bickford: “Continuing to refer to FIG. 2, the parameter estimation submodel creation procedure 29 may be, in general, performed using any method suitable for defining a parameter estimation model useful for estimating the values of one or more observed signals. Methods suitable for the parameter estimation submodel creation procedure 29 include, but are not limited to, a plurality of multivariate state estimation techniques, a plurality of neural network techniques, a plurality of mathematical model techniques, a plurality of autoregressive moving average techniques, a plurality of principal component analysis techniques, a plurality of independent component analysis techniques, a plurality of determined similarity techniques, and a plurality of Kalman filter techniques”).

Regarding Claim 12, Bickford teaches all the limitations of claim 11 above, Bickford teaches further comprising wherein the determining the measure for the quality of the measurement data comprises: 
supplying the measurement data to a further trained machine- learning model that is configured to produce a classification value, and/or a regression value, as a measure for the quality (see [0066]; Bickford: “Continuing to refer to FIG. 2, the fault classification submodel creation procedure 31 may be, in general, performed using any method suitable for defining a fault classification model useful for determining the presence, source or cause of an unacceptable asset status or condition on the basis of one or more fault indications. Methods suitable for the fault classification submodel creation procedure 31 include, but are not limited to, a plurality of Bayesian belief network techniques, a plurality of neural network techniques, a plurality of decision tree techniques, a plurality of expert system techniques, a plurality of rule-based techniques, a plurality of determined similarity techniques, a plurality of hypothesis test techniques, and a plurality of procedural logic techniques.”).

Regarding Claim 13, Bickford teaches all the limitations of claim 10 above, Bickford teaches wherein the selection of the at least one trained machine- learning model is further based on a requirement for an accuracy and/or for a confidence of the assessment of the condition (see [0066]; Bickford: “Each fault classification submodel contained in the decision model 50 may be created to implement any of a plurality of fault classification techniques. Further, the fault classification technique implemented for an individual submodel is not constrained to be the same as the fault classification technique implemented for any other submodel contained in the decision model 50.” See [0012]; Bickford: “performs its intended function much more effectively by enabling higher decision processing speed without a concomitant reduction in decision accuracy”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-9, and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US20170161963A1 -hereinafter Green) in view of Takami et al. (US 20180101148 A-hereinafter Takami).
	Regarding Claim 1, Green teaches:
A method for training a machine-learning model to assess at least one condition of industrial equipment, and/or at least one condition of a process running in an industrial plant, based on measurement data gathered by a plurality of sensors (see Abstract; Green: “A method of identifying anomalies in a monitored system includes acquiring input data from a plurality of sensors in the monitored system. Preprocessing the acquired data to prepare it for modeling leaves a first data subset that feeds into a normal Gaussian mixture model built using normal operating conditions of the monitored system.”), the method comprising: 
obtaining a plurality of records of measurement data that correspond to a variety of operating situations and a variety of conditions (see [0017]; Green: “Initially, a monitoring system, such as an off-line computer diagnostics system, integrated with the method 10 acquires input data 12 from one or more sensors of a monitored system. The input data may be, for example, sensor data from an aircraft engine system, though sensors and corresponding sensor data relating to other monitored aircraft systems including avionics, power and mechanical systems may be used.”); 
obtaining, for each record of measurement data, a label (see [0017]; Green: “The preprocessing steps may include deriving parameters 14 from the acquired data. For example, data from temperature sensors may be averaged to determine an average temperature parameter. Alternatively, the processor may compare data from different sensors. For example, the processor may calculate the divergence between engine exhaust temperature sensors for two different engines for use as a parameter. An additional preprocessing step may include a step of normalization 16. The step of normalization 16 may apply to the acquired data, the derived parameters or both. For example, temperature, pressure, spool speed and flow rate data may be corrected to international standard atmosphere (ISA) conditions.”); 
determining a plausibility of at least one record of measurement data, and/or a plausibility of at least one label, based at least in part on a comparison with at least one other record of measurement data, with at least one other label, and/or with additional information about the industrial equipment, and/or about the industrial plant where the industrial equipment resides, and/or about the process (see [0020]; Green: “To determine whether the data presents a good fit to the model, the processor may compare the goodness of fit of the data to the model and one or more thresholds.”); and 
in response to the plausibility meeting at least one predetermined criterion, including the record of measurement data and the label in a set of training data on which the machine- learning model is to be trained (see [0023]; Green: “Additional post-processing of the data may determine whether the data presents a good fit to the model by comparing the goodness of fit, based on the fitness score, of the data to the models and one or more thresholds at step 30.”).
However, Green does not explicitly teach: a label that represents a condition in the operating situation characterized by the record of measurement data.
Takami from the same or similar field of endeavor teaches a label that represents a condition in the operating situation characterized by the record of measurement data (see [0053]; Takami: “The teacher label creation device 103 can create, for example, two types of label used to classify as a “normal state” and an “abnormal state.” Furthermore, the teacher label creation device 103 may create N kinds of label of “Classification 1” to “Classification N.””).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Green to include Takami’s features of a label that represents a condition in the operating situation characterized by the record of measurement data. Doing so would improve the accuracy of a determination model and save time and costs. (Takami, [0052])
Regarding Claim 2, the combination of Green and Takami teaches all the limitations of claim 1 above, Green teaches wherein the comparison includes measurement values of a same physical quantity acquired by different sensors in different places within a sphere of influence of the industrial equipment (see [0016]; Green: “the processor may compare data from different sensors. See [0027]; Green: “the processor may compare absolute temperature measurements from one or more temperature sensors and form a parameter based on the comparison.”).

Regarding Claim 8, the combination of Green and Takami teaches all the limitations of claim 1 above, Green teaches further comprising: optimizing a set of parameters that characterize a behavior of the machine-learning model such that the machine-learning model maps the records of measurement data in the set of training data to their respective labels with sufficient accuracy (see Abstract; Green: “Preprocessing the acquired data to prepare it for modeling leaves a first data subset that feeds into a normal Gaussian mixture model built using normal operating conditions of the monitored system. Removing data flagged as anomalous by the normal Gaussian mixture model leaves a second data subset that is compared to at least one threshold.”).

Regarding Claim 9, the combination of Green and Takami teaches all the limitations of claim 1 above, Green teaches a set of training data, and/or a set of parameters, obtained by the method of claim 1 (see [0002]; Green: “The method includes acquiring input data from a plurality of sensors in the monitored system”).

Regarding Claim 20, the combination of Green and Takami teaches all the limitations of claim 1 above, Green teaches a computer program, comprising machine-readable instructions that, when executed by one or more computers, cause the one or more computers to perform the method according to claim 1 (see [0007]; Green: “a computer program product including machine-readable media for carrying or having machine-executable instructions or data structures stored thereon.”).

Regarding Claim 21, the combination of Green and Takami teaches all the limitations of claim 9 above, Green teaches a non-transitory computer-readable storage medium, and/or a downloadable product, with the set of training data and/or the set of parameters of claim 9 (see [0007]; Green: “a computer program product including machine-readable media for carrying or having machine-executable instructions or data structures stored thereon.” See [0002]; Green: “The method includes acquiring input data from a plurality of sensors in the monitored system”).

Regarding Claim 22, the combination of Green and Takami teaches all the limitations of claim 9 above, Green teaches a computer, equipped with the set of training data and/or the set of parameters of claim 9 (see [0012]; Green: “a general purpose computing device in the form of a computer, including a processing unit, a system memory, and a system bus, that couples various system components including the system memory to the processing unit.”).

Regarding Claim 23, the combination of Green and Takami teaches all the limitations of claim 20 above, Green teaches a non-transitory computer-readable storage medium, and/or a downloadable product, with the computer program of claim 20 (see [0007]; Green: “a computer program product including machine-readable media for carrying or having machine-executable instructions or data structures stored thereon.”).

Regarding Claim 24, the combination of Green and Takami teaches all the limitations of claim 20 above, Green teaches a computer, equipped with the computer program of claim 20 (see [0012]; Green: “a general purpose computing device in the form of a computer, including a processing unit, a system memory, and a system bus, that couples various system components including the system memory to the processing unit.”).

Regarding Claim 25, the combination of Green and Takami teaches all the limitations of claim 21 above, Green teaches a computer, equipped with the storage medium and/or downloadable product of claim 21 (see [0012]; Green: “a general purpose computing device in the form of a computer, including a processing unit, a system memory, and a system bus, that couples various system components including the system memory to the processing unit.”).

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Takami in view of Cella et al. (US 20190121348 A1 -hereinafter Cella).
Regarding Claim 3, the combination of Green and Takami teaches all the limitations of claim 1 above; however, it does not explicitly teach wherein the industrial equipment comprises a pump, and wherein the record of measurement data comprises measurement data of noise and/or vibration acquired in an inlet area of the pump, and measurement data of noise and/or vibration acquired in an outlet area of the pump.
Cella from the same or similar field of endeavor teaches wherein the industrial equipment comprises a pump (see [0013] and [0332]; Cella: “Industrial components such as pumps”), and wherein the record of measurement data comprises measurement data of noise and/or vibration acquired in an inlet area of the pump, and measurement data of noise and/or vibration acquired in an outlet area of the pump (see [0659]; Cella: “At least one subset of the plurality of sensors measures vibration and noise data.”. See [0339]; Cella: “Vibration of the inlet and outlet pipes may also be evaluated for unexpected or resonant vibrations which may be used to drive process controls to avoid certain pump frequencies.”. See [0419]; Cella: “estimating a health parameter a pump performance parameter includes a data acquisition circuit structured to interpret a plurality of detection values from a plurality of input sensors communicatively coupled to the data acquisition circuit, each of the plurality of detection values corresponding to at least one of the input sensors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Green and Takami to include Cella’s features of the industrial equipment comprises a pump, and wherein the record of measurement data comprises measurement data of noise and/or vibration acquired in an inlet area of the pump, and measurement data of noise and/or vibration acquired in an outlet area of the pump. Doing so would provide improved monitoring, control, intelligent diagnosis of problems and intelligent optimization of operations in various heavy industrial environments. (Cella, [0012])

Regarding Claim 4, the combination of Green and Takami teaches all the limitations of claim 1 above, Green teaches wherein the comparison includes measurement values (see [0017]; Green: “the processor may compare data from different sensors. For example, the processor may calculate the divergence between engine exhaust temperature sensors for two different engines for use as a parameter.”)
However, it does not explicitly teach … includes measurement values 
Cella from the same or similar field of endeavor teaches ... includes measurement values of different physical quantities that are related to one another by an intended operation of the industrial equipment (see [0231]; Cella: “The many embodiments include hybrid database adaptation for harmonizing relational metadata and streaming raw data formats. Unlike older systems that utilized traditional database structure for associating nameplate and operational parameters (sometimes deemed metadata) with individual data measurements that are discrete and relatively simple, it will be appreciated in light of the disclosure that more modern systems can collect relatively larger quantities of raw streaming data with higher sampling rates and greater resolutions. At the same time, it will also be appreciated in light of the disclosure that the network of metadata with which to link and obtain this raw data or correlate with this raw data, or both, is expanding at ever-increasing rates.”).
The same motivation to combine Green, Takami, and Cella set forth for Claim 3 equally applies to Claim 4.

Regarding Claim 5, the combination of Green, Takami, and Cella teaches all the limitations of claim 4 above, Cella teaches wherein the industrial equipment comprises a pump (see [0013] and [0332]; Cella: “Industrial components such as pumps”), and wherein the different physical quantities comprise at least two of the following: noise, vibration, output mass flow, output pressure, electrical power consumption (see [0659]; Cella: “At least one subset of the plurality of sensors measures vibration and noise data.” See [0339]; Cella: “Vibration of the inlet and outlet pipes may also be evaluated for unexpected or resonant vibrations which may be used to drive process controls to avoid certain pump frequencies.”. See [0419]; Cella: “estimating a health parameter a pump performance parameter includes a data acquisition circuit structured to interpret a plurality of detection values from a plurality of input sensors communicatively coupled to the data acquisition circuit, each of the plurality of detection values corresponding to at least one of the input sensors”).
The same motivation to combine Green, Takami, and Cella set forth for Claim 3 equally applies to Claim 5.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Takami in view of Blevins et al. (CN 103116277 A-hereinafter Blevins -Note: as per machine translation attached).
Regarding Claim 6, the combination of Green and Takami teaches all the limitations of claim 1 above; however, Green does not teach further comprising: in response to determining that the plausibility fails to meet the criterion, prompting a human expert for a decision whether to: accept a combination of the measurement data and the label as plausible with or without amendment of the measurement data and/or of the label by the expert; or discard the measurement data and the label.
Blevins from the same or similar field of endeavor teaches further comprising: in response to determining that the plausibility fails to meet the criterion, prompting a human expert for a decision whether to: (page 11; Blevins: “If some fiducial ranges exceed quality threshold, evaluation procedure modeling device 410 can send the indicating fault of prediction.The indicating fault of this prediction can notification procedure control operation person: corrective action possibly can't be introduced process in quality control threshold value or restriction.”)
accept a combination of the measurement data and the label as plausible with or without amendment of the measurement data and/or of the label by the expert; or discard the measurement data and the label. (page 6; Blevins: “When process was carried out, OMS can provide procedural information to the process control operator, thereby the operator is adjusted process, to revise any fault.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Green and Takami to include Blevin’s features of in response to determining that the plausibility fails to meet the criterion, prompting a human expert for a decision whether to: accept a combination of the measurement data and the label as plausible with or without amendment of the measurement data and/or of the label by the expert; or discard the measurement data and the label. Doing so would keep the quality of final products and subsequent product. (Blevin, page 6)

Regarding Claim 7, the combination of Green, Takami, and Blevin teaches all the limitations of claim 6 above, Green teaches further comprising: comparing the record of measurement data, and/or the label, to at least one other record of measurement data, and/or to at least one other label, obtained for another instance of a same kind of equipment within the same industrial plant (see [0024]; Green: “Additional post-processing of the data may determine whether the data presents a good fit to the model by comparing the goodness of fit, based on the fitness score, of the data to the models and one or more thresholds at step 30”. See [0024]; Green: “The processor calculates residuals or measures of abnormality for the parameters (that is, the raw data from step 12) and the derived parameters (from step 14) to output, at step 34, a score of the overall measure of the monitored system and a measure of each parameter.”); and 
presenting a result of the comparison to the expert when prompting the expert for the decision (see [0026]; Green: “If the processor determines that a faulty sensor caused the anomaly in the data, then at step 114, the processor determines that no further processing of the data is necessary and proceeds to step 138 where the processor issues an alert identifying to a user that a sensor fault has occurred.”).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickford in view of Baugh (US 20210306425 A1 -hereinafter Baugh).
Regarding Claim 14, Bickford teaches all the limitations of claim 10 above; however, Bickford does not explicitly teach further comprising: before obtaining the record of measurement data using a plurality of sensors, selecting a subset of the plurality of sensors according to a database that stores associations between equipment whose condition is to be assessed and sensors that are suitable for assessing the condition of this equipment.
Baugh from the same or similar field of endeavor teaches: before obtaining the record of measurement data using a plurality of sensors (see [0031]; Baugh: “The controller then sends a reporting command to the selected sensors to set a new reporting condition at those sensors.”), selecting a subset of the plurality of sensors according to a database that stores associations between equipment whose condition is to be assessed and sensors that are suitable for assessing the condition of this equipment (see [0031]; Baugh: “In the event that the controller determines that the sensor data is anomalous, it determines a new reporting condition for the sensor device which sent the data, or for another sensor (or sensors) selected based on the location of that sensor. For example, the controller may select a nearest neighbour or group of nearest neighbour sensors.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Bickford to include Baugh’s features of before obtaining the record of measurement data using a plurality of sensors, selecting a subset of the plurality of sensors according to a database that stores associations between equipment whose condition is to be assessed and sensors that are suitable for assessing the condition of this equipment. Doing so would improve the energy efficiency of sensors, and more particularly the energy efficiency of spatially distributed networks of sensors. (Baugh, [0001])

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickford in view of Bucknell et al. (US20130150106A1 -hereinafter Bucknell).
Regarding Claim 15, Bickford teaches all the limitations of claim 10 above; however, Bickford does not explicitly teach wherein an interval at which the obtaining of records of measurement data is repeated is determined based on a previous history of the assessed condition.
Bucknell from the same or similar field of endeavor teaches wherein an interval at which the obtaining of records of measurement data is repeated is determined based on a previous history of the assessed condition (see [0103]; Bucknell: “The configuration may be threshold-based, periodic, scheduled on certain frequencies, and so on. The configuration may be updated based on already-collected interference data, in other words, past history of the device's interference.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Bickford to include Bucknell’s features of an interval at which the obtaining of records of measurement data is repeated is determined based on a previous history of the assessed condition. Doing so would permits more efficient solutions than existing interference mitigation solutions. (Bucknell, Abstract)

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickford in view of Du et al. (WO 2018/232930 A1 -hereinafter Du -Note: as per machine translation attached).
Regarding Claim 16, Bickford teaches all the limitations of claim 10 above, Bickford teaches further comprising: 
in response to the determined condition meeting a predetermined criterion, flagging the equipment for maintenance and/or repair, and/or for future more frequent inspection (see [0073]; Bickford: “When faults are indicated by the fault indication decision procedure 70, the unique method for the surveillance procedure 60 provides for a fault classification procedure 76. The fault classification procedure is useful for determining the presence, source or cause of an unacceptable asset status or condition on the basis of one or more fault indications. The classified fault is then provided to the alarm or control action procedure 74 for the useful purpose of enabling an automated or operator directed corrective action or warning.”); 
However, Bickford does not explicitly teach: changing operating parameters of the equipment to ease a load on the equipment; changing operating parameters of the process to move the process to a stable state; and/or shutting down the equipment, and/or the process, to prevent further damage.
Du from the same or similar field of endeavor teaches
changing operating parameters of the equipment to ease a load on the equipment (see page 5; Du: “the production state fluctuation curve of the industrial production equipment can provide guiding suggestions for the later maintenance and replacement of the industrial equipment, and further improve the meaning of monitoring of the present invention.”); 
changing operating parameters of the process to move the process to a stable state (seepage 3; Du: “S7, according to the feedback signal, and adjusting the real-time production state of the industrial production device online by using the adjustment instruction;”); and/or 
shutting down the equipment, and/or the process, to prevent further damage (see page 8; Du: “when the intelligent monitoring system of the present invention fails, or when the industrial production equipment fails, the adjustment instruction may be unsuccessful in execution, and then, in order to avoid the intelligent monitoring system and In the fourth step of the present invention, the industrial production equipment is forcibly controlled to stop the industrial production equipment from being shut down to protect the intelligent monitoring system and the industrial production equipment.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Bickford to include Du’s features of changing operating parameters of the equipment to ease a load on the equipment; changing operating parameters of the process to move the process to a stable state; and/or shutting down the equipment, and/or the process, to prevent further damage. Doing so would avoid erroneous operation and damage to the industrial production equipment. (Du, page 4)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickford in view of Lyons et al. (US 20170205817 A1 -hereinafter Lyons).
Regarding Claim 17, Bickford teaches all the limitations of claim 10 above; however, Bickford does not explicitly teach further comprising: selecting at least one sensor from which to obtain further measurement data, and/or a piece of equipment to which further measurement data are to relate, based at least in part on an already determined plausibility, and/or on an already assessed condition.
Lyons from the same or similar field of endeavor teaches selecting at least one sensor from which to obtain further measurement data, and/or a piece of equipment to which further measurement data are to relate, based at least in part on an already determined plausibility, and/or on an already assessed condition (see [0024]; Lyons: “the processor 18 of the computing device 16 may request synchronous or asynchronous measurements from the sensor 14.” See [0026]; Lyons: “the processor 18 may use the information provided by the sensor 14 to determine the status of the industrial equipment 12 for a date and time, and update an appearance and user interaction of the cell based at least in part on the information provided by the sensor 14.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Bickford to include Lyons’s features of selecting at least one sensor from which to obtain further measurement data, and/or a piece of equipment to which further measurement data are to relate, based at least in part on an already determined plausibility, and/or on an already assessed condition. Doing so would monitor and accurately report the status of the industrial equipment in real-time or near real-time. (Lyons, [0002])

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickford in view of Cella et al. (US 20190121348 A1 -hereinafter Cella).
Regarding Claim 18, Bickford teaches all the limitations of claim 10 above; however, Bickford does not explicitly teach wherein the plurality of sensors comprises sensors mounted on a service robot that is configured to move between different pieces of equipment, and/or between different processes, in the industrial plant.
	Cella from the same or similar field of endeavor teaches wherein the plurality of sensors comprises sensors mounted on a service robot that is configured to move between different pieces of equipment, and/or between different processes, in the industrial plant (see [0371]; Cella: “Switching may involve activating a system to obtain additional data, such as moving a mobile system (such as a robotic or drone system), to a location where different or additional data is available, such as positioning an image sensor for a different view or positioning a sonar sensor for a different direction of collection, or to a location where different sensors can be accessed, such as moving a collector to connect up to a sensor at a location in an environment by a wired or wireless connection.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Bickford to include Lyons’s features of the plurality of sensors comprises sensors mounted on a service robot that is configured to move between different pieces of equipment, and/or between different processes, in the industrial plant. Doing so would provide improved monitoring, control, intelligent diagnosis of problems and intelligent optimization of operations in various heavy industrial environments. (Cella, [0012])

Regarding Claim 19, the combination of Bickford and Cella teaches all the limitations of claim 18 above, Cella teaches teach further comprising: determining a location of the service robot in the industrial plant, and/or an identification of the equipment that is being sensed by the sensors of the service robot, based on a match between measurement data captured by the sensors and pre-stored information about a layout of the industrial plant, and/or about an inventory of the equipment installed in the plant (see [0683]; Cella: “A library of noise patterns may be generated with established vibration fingerprints and local and ambient noise that can be sorted by a parameter (see parameters herein), or other parameters/features of the local and ambient environment (e.g., company type, industry type, products, robotic handling unit present/not present, operating environment, flow rates, production rates, brand or type of auxiliary equipment (e.g., filters, seals, coupled machinery)). The library of noise patterns may be used by an expert system, such as one with machine learning capacity, to confirm a status of a machine, predict when maintenance is required (e.g., off-nominal measurement, artifacts in signal), predict a failure or an imminent failure, predict/diagnose a problem, and the like.” See [0785]; Cella: “a guided mobile robot may be equipped with data collection systems for collecting data for a plurality of smart band data sets. A user may view an industrial environment with which the robot is associated and assign the robot to perform a smart band data collection activity by selecting the robot, a smart band data collection template, and a location in the industrial environment, such as a machine or a part of a machine.”).
The same motivation to combine Bickford and Cella set forth for Claim 18 equally applies to Claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vitt (US10746405B2) discloses obtaining data associated with operation of equipment in an industrial process and identifying training data and evaluation data in the obtained data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./           Examiner, Art Unit 2117                                                                                                                                                                                             
/ROCIO DEL MAR PEREZ-VELEZ/           Supervisory Patent Examiner, Art Unit 2117